Dismissed and Memorandum Opinion filed February 5, 2004








Dismissed and Memorandum Opinion filed February 5,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01424-CR
____________
 
JOHN ALLEN MILLS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause No. 895,080
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to the offense of misdemeanor
violation of a protective order .  In accordance with the terms of a plea
bargain agreement with the State, the trial court placed appellant on deferred
adjudication community supervision for two years and assessed a fine of
$200.00.  Appellant filed a pro se notice
of appeal.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 5, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).